Citation Nr: 0911806	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran active duty in the United States Navy from 
February 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2007, the Veteran, sitting at the RO, testified 
during a hearing conducted via videoconference before the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.

In an August 2007 decision, the Board denied the Veteran's 
claim for service connection for chronic obstructive 
pulmonary disease, claimed as lung disease including as due 
to asbestos exposure and stayed his claim for service 
connection for diabetes mellitus including as due to exposure 
to herbicides.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claim of entitlement to service connection for  diabetes 
mellitus to include as due to in-service exposure to 
herbicides may now be addressed.

In a July 2008 written statement, the Veteran appears to 
raise an informal dependency claim for his adult daughter.  
This matter is referred to the RO for further clarification 
and action.  

In a November 2008 written statement, the Veteran's 
representative requested that the Veteran's wife be appointed 
his fiduciary for VA benefits purposes.  Although, a June 
2008 rating decision proposed an incompetency finding for the 
Veteran, an October 2008 rating decision found him competent 
for VA benefit purposes.  Thus, Veteran's representative 
should contact the RO with the specific nature of his 
request, if any.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's available service records reveal that he was 
assigned to Attack Squadron 105 (VA-105) with a military 
occupational specialty (MOS) of aviation structural 
mechanics.  He contends that, during his service aboard the 
USS KITTY HAWK (CVA-63), he traveled to Da Nang airbase to 
repair an A-7 Corsair II aircraft.  

During his February 2007 Board hearing, the Veteran testified 
that he flew from the aircraft carrier, aboard a Carrier On-
Board Delivery (COD) aircraft, to Da Nang airbase to repair a 
hydraulic leak on an A-7 aircraft.  He further stated that he 
was given guard duty that night and returned to his station 
on the USS KITTY HAWK the following day.  He noted that he 
served on the aircraft carrier from January to October 1969 
and estimated that he received this temporary additional duty 
(TAD or TDY) order sometime during the summer of 1969.  His 
representative indicated that it was likely that this travel 
was noted in the squadron log book, and copies of any TAD 
(TDY) orders may be included in the Veteran's personnel file.

However, there is no indication that the RO has attempted to 
obtain the squadron log-books mentioned by the Veteran's 
service representative.  As these records are relevant to the 
Veteran's claim and have been adequately identified, VA has 
an obligation to try to obtain them.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).

As well, the Board notes that, in his August 2005 notice of 
disagreement, the Veteran reported flying from the USS KITTY 
HAWK to repair aircraft on five or six different occasions 
between February and September 1968.  

Furthermore, while, some of the Veteran's personnel records 
were obtained, it is not clear that all information related 
to his duty assignments was obtained.  It is necessary to 
review his complete personnel file for any information, 
including TAD (TDY) orders, if any, related to his purported 
travel to Da Nang airbase.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact National 
Personnel Records Center, the 
Department of the Navy, and any other 
appropriate state and federal agency, 
and request a complete copy of the 
Veteran's service personnel file, to 
specifically include copies of any 
temporary additional duty (TAD or TDY) 
orders.  If the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	The RO/AMC should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), the Naval Historical 
Center, and any other appropriate state 
and federal agency and request copies 
of the Attack Squadron 105 (VA-105) 
log-books from the USS KITTY HAWK, for 
the period between June 1969 and August 
1969; if, and only if, possible (given 
administration limitations present in 
conducting such a records search), a 
similar search for log-books dated 
between June and August 1968 should 
also be made.  These log-books should 
include any and all notations regarding 
temporary additional duty orders, as 
well as any notations regarding the 
Veteran leaving the aircraft carrier.  
If the RO cannot locate such records, 
the RO must specifically document what 
attempts were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an 
opportunity to respond.

3.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
entitlement to service connection for 
diabetes mellitus, to include as due to 
exposure to herbicides.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the November 2006 SSOC. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 

_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




